Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2003 (18 U.S.C. SECTION 1350) In connection with the Annual Report of Nanoscience Technologies, Inc., a Nevada corporation (the  Company ) on Form 10-KSB/A for the year ended September 30, 2007 as filed with the Securities and Exchange Commission (the  Report ), I, John T. Ruddy, hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Sec. 1350), that to my knowledge: 1. The Report fully complies with the requirements of Section 13 (a) or 15(d) of the Securities and Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. August 8, 2008 /s/ John T. Ruddy President, Chief Executive Officer, Principal Executive Officer, Chief Financial Officer, Principal Financial and Accounting Officer and Director
